Order entered September 7, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01416-CR

                      HAROLD QUINNTIN PRATT, JR., Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-82573-2013

                                         ORDER
       The State’s September 6, 2016 motion for extension of time to file a brief is GRANTED,

and the brief submitted on September 6, 2016 is ORDERED filed as of that date.


                                                    /s/   MOLLY FRANCIS
                                                          PRESIDING JUSTICE